PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/946,539
Filing Date: 19 Nov 2015
Appellant(s): MCLAIN, Cynthia



__________________
Bin Li
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) NEW GROUNDS OF REJECTION
NONE.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(4) Response to Argument
A.	GROUND 1 – NO ANTICIPATION (CLAIMS 20-23)
Thigpen is missing the features “the closed loop is configured to encircle the palm of a hand of a user between an index finger and thumb of the user”
Appellant argues that Thigpen does not teach the claimed strap configured to form a closed loop, the closed loop being configured to encircle the palm of a hand of a user between an index finger and a thumb of the user. More specifically, Appellant argues that Thigpen does not configured to encircle the palm of a hand of a user between an index finger and a thumb of the user” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the flat string 5 of Thigpen is shown in at least Figure 5 of Thigpen to have a length that is sufficiently long such that the flat string 5 is capable of encircling a palm of the user’s hand between an index finger and a thumb of the user, as recited in claim 20. Further, Figure 5 of Thigpen shows the flat string 5 having a length such that it is able to be wrapped twice around the wearer’s wrist. Consequently, the examiner holds that not only does the flat string 5 of Thigpen have a length that is capable of encircling a palm of the user’s hand between and index finger and thumb, but the flat string 5 is also capable of being wrapped once around the user’s wrist and further wrapped once around a palm of the user’s hand between an index finger and a thumb of the user, depending on the size of the user’s hand.
configured to encircle the palm of a hand of a user between an index finger and a thumb of the user.” Thus, claim 20 is an apparatus claim reciting the intended use of the claimed invention. Claim 20 is not a method claim that positively recites anchoring of the splint to the palm, as Appellant appears to argue.
Appellant further argues that placement of the flat string 5 to encircle the palm is contrary to the teachings in Thigpen, because Thigpen states that “strapping the splint to the palm” induces buckling of the hand, and that “buckling of the hand has defeated the effort at immobilization.” In response, the examiner first references MPEP 2131.05, which states that “a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it.” As discussed above and in the outstanding rejection, Thigpen teaches the structure required by claim 20. Consequently and per MPEP 2131.05, it is irrelevant if Thigpen then teaches away from such structure. Further, the examiner notes that Appellant’s arguments do not appear to be consistent with the actual teachings of Thigpen. In full, page 1, lines 4-22 of Thigpen (which Appellant appears to reference) teaches “the ordinary method of anchoring the inner end of the splint to the hand has been by strapping the splint to the palm by the use of adhesive tape passed around the hand. of the splint) in combination with “the use of adhesive tape passed around the hand” (a specific type of strap passed around the palm/hand). Thigpen does not explicitly discourage the use of any strap encircling the palm/hand such that the strap is specifically positioned between an index finger and a thumb of the user (as recited in claim 20).
Appellant also argues that beyond merely being “capable of,” being “configured to” (as recited in claim 20) additionally requires the device being designed for a particular use. In response, the examiner again reiterates that the MPEP requires that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
In response to Appellant’s argument that the examiner has not articulated any rationale that would have motivated a skilled artisan to deviate from the teachings of Thigpen to modify splint 1 to position the string 5 around the palm, the examiner notes that the rejection of claim 20 is an anticipation rejection under 35 U.S.C. 102(a)(1), which does not include a modification of any kind.

B. 	GROUND  2 – NO OBVIOUSNESS (CLAIMS 1-7, 9, 11, 13-15)
A person of ordinary skill in the art would not have been motivated to modify Thigpen in view of Logan et al., as proposed by the Examiner
Appellant argues that a person of ordinary skill in the art would not have been motivated to combine Thigpen with Logan et al., as proposed by the examiner, because doing so would have rendered the device in Thigpen unsuitable for its intended purpose. Appellant makes this argument by asserting that modifying the rigid splint elements of Thigpen to be the pliable temperature-retentive material of Logan et al. would render the device in Thigpen unsuitable for its intended purpose. In response, the examiner notes that no such modification is made in the outstanding rejection(s) and Appellant’s argument is not drawn to the merits of the rejection. As noted in the outstanding Non-Final Rejection, to modify the therapeutic digit cover of Thigpen to include a thermal pack incorporated in the tubular sleeve, the thermal pack is fully enclosed in the tubular sleeve such that there is no direct contact of the thermal pack with a user’s skin when the therapeutic digit cover is worn by the user; wherein the tubular sleeve has a pocket configured to accept the thermal pack; wherein the pocket is an open pocket as taught by Logan et al. because this element is known to provide a user relief from hand and wrist pain due to hand injury, as Logan et al. teaches in columns 2-3, lines 66-2.” Thus, the rejection does not substitute the rigid material of Thigpen for the pliable thermal material of the thermal pack of Logan et al. (as Appellant argues) and instead, the rejection modifies the rigid digit cover of Thigpen to further include the pliable thermal material of the thermal pack of Logan et al. Thus, the modification enables the splint of Thigpen to maintain its rigidity via the rigidity of the piece of sheet metal 1.
The combination of Thigpen and Logan et al. is missing the features of “the closed loop is configured to encircle a palm of the user’s hand between an index finger and thumb of the user” (Claims 1-7, 9, 11, and 13-15)
Appellant argues that Thigpen does not teach the claimed strap with a closed loop, wherein the closed loop is configured to encircle a palm of the user’s hand between an index finger and thumb of the user. configured to encircle a palm of the user’s hand between an index finger and a thumb of the user” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the flat string 5 of Thigpen is shown in at least Figure 5 of Thigpen to have a length that is sufficiently long such that the flat string 5 is capable of encircling a palm of the user’s hand between an index finger and a thumb of the user, as recited in claim 1. Further, Figure 5 of Thigpen shows the flat string 5 having a length such that it is able to wrapped twice around the wearer’s wrist. Consequently, the examiner holds that not only does the flat string 5 of Thigpen have a length that is capable of encircling a palm of the user’s hand between and index finger and thumb, but the flat string 5 is also capable of being wrapped once around the user’s wrist and 
While Appellant argues that claim 1 expressly recites that the splint is anchored to the palm and not the wrist, the examiner notes that this is not entirely correct. As noted above, claim 1 recites “strap with a closed loop, wherein the closed loop is configured to encircle a palm of the user’s hand between an index finger and thumb of the user.” Thus, claim 1 is an apparatus claim reciting the intended use of the claimed invention. Claim 1 is not a method claim that positively recites anchoring of the splint to the palm, as Appellant appears to argue.

C. 	GROUND 3 – NO OBVIOUSNESS (CLAIMS 16-19)
A person of ordinary skill in the art would not have been motivated to modify Thigpen and Logan et al. in view of Thibodo, Jr., as proposed by the Examiner
Appellant argues that a person of ordinary skill in the art would not have been motivated to combine Thigpen with Logan et al. and Thibodo, Jr. as proposed by the examiner because the modification would have rendered the garment of Thigpen unsuitable for its intended purpose. More specification, Appellant argues that modifying the flat string 5 of Thigpen to encircle a palm of a hand between an index finger and a thumb of the user as taught by Thibodo, Jr. is contrary to the teaching(s) of Thigpen. In response, the examiner points out that in full, page 1, lines 4-of the splint) in combination with “the use of adhesive tape passed around the hand” (a specific type of strap passed around the palm/hand). Thigpen does not explicitly discourage the use of any strap encircling the palm/hand such that the strap is specifically positioned between an index finger and a thumb of the user (as recited in claim 16 and taught by Thibodo, Jr.).
A person of ordinary skill in the art would not have been motivated to modify Thibodo, Jr. in view of Logan et al., as proposed by the Examiner
to modify the method of Thigpen to include chilling or heating a thermal pack; placing the thermal pack into the opening as taught by Logan et al. because this step is known to prepare the device to provide a user relief from hand and wrist pain due to hand injury, as Logan et al. teaches in columns 2-3, lines 66-2.” Thus, it is Thigpen (and not Thibodo, Jr., as Appellant argues) that is modified.
Appellant further argues that making the glove and temperature-retentive material of Logan et al. rigid enough to accommodate the recited function of the rigid finger splints of Thibodo, Jr. would have rendered Logan et al. unsuitable for its intended purpose. In response, the examiner asserts that no such modification is made in the outstanding rejection of claim 16.

(5) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.


/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/9/2022


Conferees:
/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.